604 S.E.2d 155 (2004)
278 Ga. 669
GRIFFIN
v.
The STATE.
No. S04A1666.
Supreme Court of Georgia.
October 12, 2004.
Reconsideration Denied November 11, 2004.
Connell Griffin, Waycross, pro se.
*156 Paul L. Howard, Jr., Dist. Atty., Elizabeth A. Baker, Laura A. Janssen, Asst. Dist. Attys., Thurbert E. Baker, Atty. Gen., for appellee.
HUNSTEIN, Justice.
Appellant, an inmate, filed a direct appeal seeking review of the trial court's April 15, 2004 order denying his motions for writ of mandamus and for writ of prohibition regarding his demand for a speedy trial. The trial court denied the motions in a written order entered April 15, 2004 and appellant filed this appeal with the Court of Appeals which transferred it to this Court, properly noting in the order transferring the appeal that this Court has subject matter jurisdiction over appellant's appeal since it involves an extraordinary remedy, see 1983 Ga. Const., Art. VI, § VI, Par. III(5). It appears from the record presented that appellant filed the motions for writ of mandamus and writ of prohibition in order to force the trial court to rule on his motion for discharge and acquittal. The trial court ruled on appellant's motions finding that the motion for discharge and acquittal became moot after appellant entered a guilty plea to the charges in the indictment. Davis v. State, 251 Ga.App. 436, 554 S.E.2d 583 (2001) (guilty plea waives right to appeal speedy trial issues). Having voluntarily entered a plea of guilty, appellant cannot raise as a defense his right to a speedy trial. See Tutt v. State, 267 Ga. 49, 472 S.E.2d 306 (1996); Mason v. Banks, 242 Ga. 292(2), 248 S.E.2d 664 (1978).
Judgment affirmed.
All the Justices concur.